DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 06/14/2022.  Claim 3-5, 10-11, 13 and 17-18 have been canceled. Claims 1, 8 and 15 have been amended.  No new claims have been added.  Therefore, claims 1-2, 6-9, 12, 14-16 and 19-20 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 112 (a)
Applicant’s amendments to independent claims 1, 8 and 15 are sufficient to overcome the 112(a) rejection of claims 1-2, 6-9, 12, 14-16 and 19-20.  The examiner withdraws the 112(a) rejection of claims 1-2, 6-9, 12, 14-16 and 19-20.
Claim Rejections - 35 USC § 112 (b)
The previous Office Action did not apply a 112(b) rejection.  Applicant is arguing a rejection not applied, the heading appears to be a typo. 
Claim Rejections - 35 USC § 101
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues the claims are directed toward a specific, novel and patentable system that enables the system to generate data messages for events that would not cause messages to be generated in previous systems.  Applicant argues that prior systems create data messages by monitoring state changes in order book databases.  If the state is not recorded, data messages relating to incoming transactions are not created and sent out.  Applicant argues that the current application generates messages based on events (incoming orders not matching and being automatically deleted).  Applicant argues that the current invention generates messages when there is no state change to order books which is in contrast to prior systems which generate messages if a state change on an order book database is not recorded due to unmatched portion of incoming transactions.  Accordingly the current system implements message generation the systems previously could not do.  The examiner respectfully disagrees with the premise of applicant’s argument.  The prior system could generate messages based on criteria of orders.  Applicant’s argument states that the prior systems generates if a state change on an order book not recorded due to unmatched portions of incoming orders.   This argument is confusing if an order book does not record incoming orders not matched how is the orderbook state changed.  If nothing is recorded nothing is changed.  With respect to the messages generated for unmatched/deleted orders only generated if an order book is changed.  The examiner disagrees.  As evidence that prior system generated orders based on unmatched/deleted orders and not on changes in order books the examiner provides as evidence:
US Pub No. 2009/0094151 A1 by Mortimer et al discloses in para 0029 cancel notifications transmitted to traders whose orders are cancelled/not filled.  The prior art does not require the order book or database data to be changed or the status of the orderbook to be changed in order to transmit a message.  The prior art only requires notifying the trader that an order is unfilled or cancelled after the matching period has expired.  US Pub No. 2008/028390 A1 by Maynard discloses in para 0057 notifying party placing the order rejected incoming orders.  The order book status is not the consideration for the message being generated or sent. US Pub No. 2004/0153394 A1 by West et al. discloses in para 0057 the trader provided a message informing whether the order was rejected or modified without requiring the status of order books to be changed. See Also US Patent No. 6,618,707 B1 by Gary.  The recited evidence makes clear that prior systems are capable of generating messages related to order status without requiring a change in market order books as a trigger to generate the message.  The evidence also makes clear that like the claimed invention message generation triggers can be market driven.  Applicant’s messaging system is not to improve trading systems but rather to generate messages based on order conditions in the order process.  Applicant statement that prior systems were not capable of sending messaged of order cancellations, modification or unfilled or unmatched is not supported by the evidence.  The rejection is maintained.
In the remarks applicant argues that the claimed limitations solve a technical problem that prior system inability to generate messages when an order book has no record of an event occurring.  The examiner respectfully disagrees.  Applicant is repeating argument 1) above and does not discloses the technical problem applicant is attempting to solve rather applicant is arguing an order and order book condition trigger for providing order related messages.  Conditional triggers without significantly more have been found by the courts to be abstract.  In Ubicomm LLC v. Zappos IP, Inc. No. 1-13-cv-01029 (d. Del. Nov. 13, 2013), the court found that conditional actions to be abstract.  Like as found in UbiComm, the determining function simply describes a conditional action that is triggered based on a determine dependent nodes further comprise instructions to determine a dependent node that depends directly on a modified node.  According to UbiComm, citing policy considerations of Mayo, a conditional action is a basic tool used in many disciplines from medicine to economics.  The court found that if conditional actions should be protected as an abstract idea because patenting conditional actions would impede innovation.  Therefore, the determining step is abstract.
In the remarks applicant argues that the current claim limitations capture data from unrecorded events within a specified time of as little as 10-20 milliseconds in which data would be deleted by existing systems.   Applicant argues that the claimed features put forth a specific solution that provides volume information on a time scale of 10-20 ms. The particular computer based algorithm provides specific solution benefits to the operation of the computer with the elimination of need for processor cycles to estimate volume information.  The examiner does not find applicant’s argument persuasive.  The specification discloses:
[0016] Many existing systems do not generate market data based on orders that undergo the automatic deletion of step 2. As such, rejected F AKs may not be represented to market participants in market data feeds. As a general matter, whether there were one or more participants interested in a trade is relevant information to market participants, but much of that information is not currently being clearly represented by market data, particularly with respect to F AK orders. In some cases, a financial market may provide optional information, such as a summary indicator, to identify volume information associated with deleted IOC orders within a specified time (e.g., about 10 ms, about 20 ms, etc.) of a trade triggered by an IOC order. For example, during the specified time after a triggered trade, IOC orders (e.g., orders at an equal or higher price of the triggered trade) may be combined upon deletion. In some cases, the information associated with the deleted IOC orders may only be associated with a specified order quantity and/or a specified business unit, such as orders associated with a same identifier. Use of F AK orders may often be quite common, resulting in difficulty for market participants to accurately determine the aggressive demand for a trade, even when using an summary indicator as discussed above. In other words, existing market data and existing volume information provided to market participants does not always accurately reflect a true aggregate demand for a trade.
			
[0017]...Accordingly, as in the case of a rejected full or partial FAK order or
similar orders, there is no change to the order book and so there is technically no market data to report. However, the existence of a rejected FAK order is information that may be valuable to the market as a whole and market participants, in particular. As such, aspects of the embodiments of the systems and method discussed herein correspond to capturing and/or creating market data for orders that do not change the state of the order book.									
 [0018]...     a system may generate price-level aggregated market date and/or order-level market data associated with automatically canceled orders, such as F AK or other similar orders. The price-level information may be generated by the system and correspond to one or more of a side, a size, and the price of each individual automatically rejected order (e.g., an FAK order) and the order-level market information may be generated by the system to correspond to creating an add and a delete to the order book with an identifier showing that these add and delete events occurred as an atomic unit.

Please note that the specification makes clear that system captures/creates market data for orders that do not change the state of order books.  The specification is silent as to what the market data that does not change the state of orderbooks comprises.  The specification does not support generating messages on orders have been deleted that do not change the state of order books.  The specification makes clear that when orders are deleted orderbooks are changed.  Applicant is arguing features not supported in the specification.  The rejection is maintained.
In the remarks applicant points to page 3 of the previous Office Action response, which stated “The examiner notes that applicant's argument is directed toward market conditions which triggers generation of messages and content. The arguments do not focus on technical processes but instead on order conditions and activity. Accordingly, the examiner does not find persuasive that a market condition is required for generating a message is not a process that  systems/method previously could not perform”.  Applicant argues that the claimed features allow for electronic trading systems to capture snapshot information form an order prior to automatic deletion which may occur in as little as 10-20 ms.  Existing system do not have a method of capturing information prior to automated deletion.    The specification has support for:
[0016] Many existing systems do not generate market data based on orders that undergo the automatic deletion of step 2. As such, rejected F AKs may not be represented to market participants in market data feeds. As a general matter, whether there were one or more participants interested in a trade is relevant information to market participants, but much of that information is not currently being clearly represented by market data, particularly with respect to F AK orders. In some cases, a financial market may provide optional information, such as a summary indicator, to identify volume information associated with deleted IOC orders within a specified time (e.g., about 10 ms, about 20 ms, etc.) of a trade triggered by an IOC order. For example, during the specified time after a triggered trade, IOC orders (e.g., orders at an equal or higher price of the triggered trade) may be combined upon deletion. In some cases, the information associated with the deleted IOC orders may only be associated with a specified order quantity and/or a specified business unit, such as orders associated with a same identifier. Use of F AK orders may often be quite common, resulting in difficulty for market participants to accurately determine the aggressive demand for a trade, even when using an summary indicator as discussed above. In other words, existing market data and existing volume information provided to market participants does not always accurately reflect a true aggregate demand for a trade.

[0018]...     a system may generate price-level aggregated market date and/or order-level market data associated with automatically canceled orders, such as F AK or other similar orders. The price-level information may be generated by the system and correspond to one or more of a side, a size, and the price of each individual automatically rejected order (e.g., an FAK order) and the order-level market information may be generated by the system to correspond to creating an add and a delete to the order book with an identifier showing that these add and delete events occurred as an atomic unit.

The specification is silent at to a capture process for deleted orders, rather is merely states that information associated with cancelled order can be captured in order to generate market data for trader information.  The focus is not technology but rather the process of monitoring and capturing transaction data to generate associated market transaction data to facilitate a “more robust market environment”.  A long held practice in financial transaction monitoring and communication of transactions in the financial industry.  The specification in para 0019 discloses “by capturing information associated with the canceled order, market data generating computer systems may generate enhanced market data corresponding to one or both of price-level aggregated market data and order-level market data to facilitate a more robust market environment.”; para 0028 discloses “The enhanced market data generator 210 may be configured to monitor, or otherwise receive, information about orders placed in a financial market. For example, the enhanced market data generator 210 may monitor trades placed by the trade generation computing system 230, trades received by the exchange computing system and/or trades accepted or rejected by the exchange computing system. In some cases, the enhanced market data generator 210 may determine that one or more orders, or partial orders, placed by a trader may be rejected and/or canceled by the exchange computing system 240, such as by the match engine module 106”...para 0029 “The enhanced market data generator 210 may comprise a device, or multiple devices,  configured to process instructions to monitor orders placed in a financial market, determine whether one or more orders, or partial orders, were rejected or canceled, and/or efficiently generate enhanced market data including information corresponding to the rejected or canceled orders... trade order monitor 220 configured to monitor via the network 205 one or more orders placed, accepted, rejected and/or canceled at the exchange computing system 240. Information associated with such orders may be stored in a data repository 222. The enhanced market data generator 210 may further include one or both of a price-level market data generator 224 and an order-level market data generator 226. Such market data generators may be configured to efficiently analyze the order information obtained by the trade order monitor and/or stored in the data repository 222. The price level data generator 224 may be configured to process the order information to generate enhanced price level market data reflecting changes to the total number of contracts available at different price levels and including canceled orders associated with the different price levels.”; para 0031 “the enhanced market data generator 210 may determine whether the order or partial order was canceled at 435. If not, the enhanced market data generator 210 may then wait for a period of time or an event before analyzing the captured information, at 420. In some cases, the enhanced market data generator 210 may immediately analyze the information to determine whether the order matched. If the order, or partial order, was determined to have matched at 435, the enhanced market data generator 210 may capture information corresponding to the canceled trade before the trade is deleted from the system at 450, and generate the enhanced price-level market information via the price-level market data generator 224 and/or generate the enhanced order-level market data by the order-level market data generator 226 at 460 and 470, respectively. In some cases, the enhanced market data generator 210 may communicate the enhanced market data ( e.g., the price level market data, the enhanced order-level market data, or both).” Except for para 0017 which discloses “that data captured /created for orders do not change the state of the order book”, the data captured is so high level that it could be any data related to rejected or partial FAK orders as long as the market data does not change the state of the order book.  The monitoring system of the specification monitors and captures data that is stored in the data base or order data monitored.  With respect to the cancelled/deleted orders which can be cancelled/deleted 10-20 ms. The specification states that the monitoring system analyze order information obtained by order monitor and/or stored data and discloses the monitoring system determining whether an order/partial order cancelled/matched .   The specification does not recite any particular algorithm to monitor 10-20 ms data that can be differentiated from any monitoring system capable of monitoring market order activity.  The examiner is not persuaded. 
In the remarks applicant disagrees that the claimed feature to automatically capture snapshot prior to an automatic deletion trigger is abstract.  Applicant argues that the addition of specific conditions of imminent automatic deletion of data disrupts the courts justification for Ubicomm.   The examiner respectfully disagrees.  The examiner is not able to find in the specification a technical process of specific conditions of imminent automatic deletion.  The rejection is maintained. 
In the remarks applicant repeats argument 1) above, arguing that traditional systems do not capture, create and distribute data messages based on rejected unfilled orders.  See response above.
In the remarks applicant argues that the technical solution to the technical problem is determining an unmatched portion of an incoming transaction facing imminent automatic deletion and generating an enhanced message that includes add/delete indication reflecting the unsuccessful attempt to match a portion of the incoming order.  The system performs a snapshot in time-limited conditions including timescales as short s 10-20 ms.  The examiner notes that the applicant does not identify the technical problem or explain how determining an unmatched portion of an incoming transaction facing imminent automatic deletion and generating an enhanced message is a solution to the unidentified technical problem.  Applicant is making conclusory statements which explaining a transaction process.  Conclusory statements are not persuasive. 
In the remarks applicant argues that the claim limitations add a technical improvement to enable a system to generate indications of receipt of order messages which do not result in changes in order books. Applicant states that improved efficiency and effectiveness of devices that formulate market data or price discovery by providing data corresponding to a deletion transaction process of orders because computing resources are not expended to estimate or predict cancelled portions of incoming orders.  The examiner respectfully disagrees.  First generating indications of order that do not result in changes of an order book also uses computing resources.  Second the applicant has not explained how generating indications improves the efficiency of a computing device.  The rejection is maintained.
In the remarks applicant disagrees with the previous Office Action position and analysis that McRO is not applicable or the determination that the statement that fewer resources are used is conclusory without evidence or explanation.  Applicant points to the specification which states “rather than expending resources estimating and/or predicting number of automatically cancelled orders, the system may generate price level market date and/or market data associated with automatically cancelled orders”.  Applicant argues that this recitation of the specification is intrinsic evidence.  Accordingly the previous Office Action conclusory analysis is not supported.  The examiner respectfully disagrees.  The specification merely states that instead of spending computer resources on estimates/predictions the resources will be expended generating price level market date (data) and market data associated with automatically cancelled orders.  Computer do not generate market data without expending resources analogous to prediction analysis.  Applicant has not pointed to an algorithm or a technical process that would reduce computer resource.  Rather the specification and applicant states that instead of using computer analysis to predict, use the computer resources to generate data which according to the specification includes monitoring data and creating data from transaction processes and database records.  Applicant does not explain why McRO is applicable.  The rejection is maintained. 
 In the remarks applicant states that the combination of steps and rules is not just to the idea of analyzing market data messages but imposes meaningful limits that allow the system top generate and transmit market data messages in situations where data would not have been previously generated to provide time specific updates and expose hidden changes in the order book database and to improve efficiency/effectiveness of computing devices to formulate market data.  The examiner finds applicant’s statement conclusory.  Applicant does not explain how the technical process claimed imposes meaningful limits upon the judicial exception.  Furthermore applicant contradicts themselves.  Applicant stated “expose hidden changes in the order book database” however according to arguments above, the limitations are directed toward provided data when there is no changes to the orderbook database.  Accordingly what hidden changes are the limitations attempting to exposes.  With respect to “improve efficiency/ effectiveness of computing devices to formulate market data” statement this is a repeat of arguments above.  See response above.  The rejection is maintained. 
 In the remarks applicant states step 1 of Alice which is directed toward whether the claimed subject matter is directed toward a statutory category.  The office actions have affirmed this step.
 In the remarks applicant argues that under step 2A prong 1, the claimed subject matter is not directed toward abstract subject matter.  Specifically applicant repeats that the claimed limitations are specific, novel and patentable system that generates data messages for events that would not have been generated by prior systems.  Applicant is repeating argument 1).  See argument 1) above, the rejection is maintained.
In the remarks applicant argues that the claimed subject matter does not recite fundamental economic practices, but is directed toward improving a technical process that neither a task that can be performed in human mind or on paper.  The claimed subject matter is directed toward sales activities and sales behavior and marketing analysis in order to generate market data.  This is explicitly directed toward the abstract category of methods of organizing human activity.  With respect to the conclusory statement “directed toward improving a technical process”, the examiner is not persuaded.  Conclusory statements are not persuasive.  As an example of concepts performed in the human mind as mental processes.   The limitations (1) “receiving …a status of orders …status indicates orders match, mimics mental processes of observation and memory.  The limitations (2) “storing data” mimics mental processes of remembering.  The limitation (4) capturing data mimics mental processes of observation and memory.   The limitation (5)“deleting...unmatched portion of ...incoming order”–mimics mental process of analysis and memory. The limitation (3) “generating results limitation (6) generating market data and (7) “generating …market price data”  mimics mental processes of analysis and decision.  That is except for the limitations (8) “distributing…market ...data”, nothing in the claim precludes the claimed limitations from performed using mental process.  The respect to the limitation (8) “distributing…market ...data”, although not a process that can be performed mentally is an insignificant activity and has been found to be insufficient, where the data interpretation is perceptible only in the human mind.With respect to mental processes the examiner with review the amended limitations and provide analysis below. 
 In the remarks applicant states that the claimed subject matter is not generic or abstract.  Applicant makes the conclusory statement that a generic computer would not be able to perform the claimed non-conventional functions without modifications.  Applicant makes the conclusory statement that the claimed subject matter solves a specific technical problem in electronic market places where ms matter.  Conclusory statements are not persuasive.  Applicant does not identify the technical problem the claim limitations as a combination are attempting to solve.  The limitations are directed toward monitoring order data and determining when orders are deleted and generating a message indicating deleted order data.  Applicant does not explain how this has any impact on technology or computer capability or how this solves the unidentified technical problem.  As provided in the evidence above, other systems also generate market data information without the order book being modified.  The rejection is maintained. 
 In the remarks with respect to step 2A prong 2, applicant repeats that the claimed limitation are directed toward specific novel and patentable system that generates data messages for events which would not cause generation of any data messages in prior system.  Applicant argues the current limitations solve the technical problem of current trading systems inability to record and generate time resolved messages when a change in databases are not directed.  The examiner respectfully disagrees.  Prior system also have market incentives to set time periods for orders to execute for FAK or FOK order strategies.  The prior art Maynard as cited above discloses in a fast market an incoming order can be determined whether conditions are met and if not valid deleted and messages are sent to the placing party order rejected.  The prior art West teaches filter criteria including time filters placed on incoming orders and that based on order parameters orders maybe modified or cancelled and a corresponding message is sent to the trader.  Furthermore, the specification does not support applicant’s argument that the process for resolving messages is time generated where the order book is not modified.  The rejection is maintained.
 In the remarks applicant repeats argument above, arguing that the existing systems do not capture, create and distribute data messages based on rejected/cancelled orders which do not result in changes to order book.  See response above, the rejection is maintained.
In the remarks applicant argues that the time resolution of the current application provides a layer of information visibility not present in existing system.  The examiner disagrees.  See response above.  
In the remarks repeats the argument that existing systems only generate messages based on changes in orderbook database.  See response above. 
 In the remarks applicant argues that the current application provides a technical solution to the technical problem is determining an unmatched portion of incoming transaction that will automatically in 10-20 ms of being unmatched and generating an enhanced message that includes add/delete indication of unsuccessful attempt to match a portion of incoming order pointing to the specification para 0016 and 0031.
[16] Many existing systems do not generate market data based on orders that undergo the automatic deletion of step 2. As such, rejected F AKs may not be represented to market participants in market data feeds. As a general matter, whether there were one or more participants interested in a trade is relevant information to market participants, but much of that information is not currently being clearly represented by market data, particularly with respect to F AK orders. In some cases, a financial market may provide optional information, such as a summary indicator, to identify volume information associated with deleted IOC orders within a specified time (e.g., about 10 ms, about 20 ms, etc.) of a trade triggered by an IOC order. For example, during the specified time after a triggered trade, IOC orders (e.g., orders at an equal or higher price of the triggered trade) may be combined upon deletion. In some cases, the information associated with the deleted IOC orders may only be associated with a specified order quantity and/or a specified business unit, such as orders associated with a same identifier. Use of F AK orders may often be quite common, resulting in difficulty for market participants to accurately determine the aggressive demand for a trade, even when using an summary indicator as discussed above. In other words, existing market data and existing volume information provided to market participants does not always accurately reflect a true aggregate demand for a trade.

[31] If the order or partial order was determined not to have matched at 425, the enhanced
market data generator 210 may determine whether the order or partial order was canceled
at 435. If not, the enhanced market data generator 210 may then wait for a period of time
or an event before analyzing the captured information, at 420. In some cases, the
enhanced market data generator 210 may immediately analyze the information to
determine whether the order matched. If the order, or partial order, was determined to
have matched at 435, the enhanced market data generator 210 may capture information
corresponding to the canceled trade before the trade is deleted from the system at 450,
and generate the enhanced price-level market information via the price-level market data
generator 224 and/or generate the enhanced order-level market data by the order-level
market data generator 226 at 460 and 470, respectively. In some cases, the enhanced
market data generator 210 may communicate the enhanced market data (e.g., the pricelevel
market data, the enhanced order-level market data, or both).
The specification does not support applicant’s argument.  Para 0016 discloses that in the field endeavor it is known that orders can be deleted within ms.  The specification does not provide any details as to a technical process that integrates specifically ms deletions.  Para 0031 merely states that the market generator may immediately determine whether an order is cancelled or wait a period of time or an event before analyzing data.  Ms deletions are not really the focus as the specification does provide a technical process specific to ms deletions instead merely determines “immediately” if orders cancelled or wait for a period of time.  The capturing of trade information is corresponding to deleted orders is high level and has no technical purpose other than using technology to gather transaction data and generate market information.  The rejection is maintained. 
 In the remarks applicant argues that the added benefit of the technical improvement of enabling the system to generate indications of events and receipt of order messages which do not result in change in order book, which improves efficiency and effectiveness of the computing devices used to formulate market data, instead of expending computer resources.  Applicant is repeating arguments above.  See response above.  The rejection is maintained.
 In the remarks applicant argues that it is a technical improvement by improving reporting of market data and transparency of the reporting.  The examiner respectfully disagrees with the premise of applicant’s argument.  Improving data reported is not improving technology, but rather data.  The rejection is maintained.
 In the remarks applicant argues that the claimed subject matter is not similar to Ultramercial as the claims are tied to capturing, creating and distributing market data messages based on unfilled orders and do not attempt to cover the entire field.  Applicant is arguing a 101 rejection not applied.  The previous rejection did not apply preemption in the analysis for the rejection.  The rejection is maintained.
In the remarks applicant argues that the claims recite an improvement to technology not a business improvement similar to FinJan v Blue Coat.  The examiner respectfully disagrees.  Unlike FinJan v Blue Coat where the court held improvement to computer functionality is patent eligible, the current application does not improve computer functionality.  Merely stating that the limitations improve technology does not make it fact.  The applicant has not identified what process in the limitation impacts technology or what is improved with respect to the technology used to apply the identified abstract idea. The rejection is maintained.
In the remarks applicant argues that claim limitations integrates the exception into a practical application.  The applicant states pointing to para 0005-0007 and the claims relates to how the goals of the specification are achieved by modifying the normal functions of financial exchange computing systems.  Accordingly the claims pass the practical application test.  The examiner respectfully disagrees.   The claim limitations recite (1) receiving data, (2) storing data (3) generating a response based on state change in order book, (4) capturing upon identifying unmatched portion of second...third incoming order before time elapse prior to deletion (5) automatically deleting within the specified time unmatched portion (5) generating data message (6) add indication and delete indication as a single unit (7) generating data (8) distributing market data.  These are all normal functions of financial exchange computing systems.   The limitations merely provide market event filters to determine what data is stored and what information is generated for distribution.  The rejection is maintained.
 In the remarks applicant argues that according to step 2B, argues that the claim limitations are not well understood, routine and conventional in the field.  Applicant argues that the claim features of “capturing data”, “deleting unmatched portion”, “allow capture among previously unrecorded events deleted within 10-20 ms”.  The examiner respectfully disagrees.  Gathering data, deleting data and gathering data within a time frame are conventional processes.  The rejection is maintained. 
 In the remarks applicant argues that the evidence under step 2B of the previous Office Action Pattyani discloses generating market data including updates of order books with no mention of the techniques of the limitations to solve the issues address by the application.   Applicant has amended the claim limitations additional, updated evidence is being provided. 
Applicant argues that the evidence publication Fay discloses composing messages of orders added, removed and executed on and exchange platform.  The message data including basis orderbook reference data, states changes and halts of operation.  Applicant argues that the current application would benefit this process of providing market data that did not rely upon data of orderbooks, state changes or halts of operations.  The examiner disagrees that Fay is not evidence that it is known in the field of endeavor to monitor market data messages, determine whether market data messages are removed that does not change the status of order books and generating messages that market data messages are discarded/deleted.  The examiner maintains that Fay provides evidence that it is well known for exchange systems to receive/capture data, determine market data removed/deleted where the deletion does not modify the order book and generate a message with data associated with the deletion.  
 In the remarks applicant argues that the evidence of Elston describes summary statistics for order books computed and updates ad order message receivles with no input on when to generate the market data messages.  Applicant has amended the claim limitations additional, updated evidence is being provided. 
 In the remarks applicant argues that the evidence of Duquette discloses reporting trades matched/unmatched resulting from order book updates which does not disclose unrecorded orders as claimed.  Applicant has amended the claim limitations additional, updated evidence is being provided.
In the remarks applicant argues that the evidence of Jensen discloses generating messages upon lapse of a timer which is not related to an event or sued to discriminate what to report.  Rather the timer of Jensen provides holdback period over which messages are aggregated before reporting.  This is not applicable to the current limitations because the relative to events nor is timer used to identify which events meets reporting requirements.  The examiner respectfully disagrees that Jensen is not evidence.  Evidence does not required to be prior art.  Evidence is to show that the technical process claimed are conventional routine technology.  Jensen teaches generating messages of market event results including unpatched market orders.  Jensen also provides evidence that timers are known to be used for message generation.  
 In the remarks applicant argues that based on the arguments above, claims 1-2, 6-9, 12, 14-16 and 19-20 are patent eligible and the rejection should be withdrawn.  The examiner respectfully disagrees.  See response above.  The rejection is maintained. 
The newly presented limitation discloses capturing, upon identifying the unmatched portion of the second incoming order and the third incoming order and before elapse of a specified time, information corresponding to the unmatched portion of the second incoming order and the third incoming order to preserve the information prior to automatic deletion of the unmatched portion of the second incoming order and the third incoming order.  The examiner notes that the limitations recites capturing the data prior to deletion to preserve (i.e. save) information prior art deletion.  This is in contrast to applicant’s arguments that the limitations do not modify or change the state of the order book. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-9, 12, 14-16 and 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claims 1-2, 6-9, 12, 14-16 and 19-20:
The specification has support for:
[0007] In many cases, Exchanges may offer a range of order types outside of the regular "add",
"modify" and "delete" order types of which the aforementioned F AK or IOC orders are
examples. In an illustrative example corresponding to F AK orders, upon receipt of an
F AK order, the matching engine may match the order like a regular order, such as by
matching the incoming or modified F AK order with one or more opposing resting orders.
Any unmatched remaining quantity may be automatically deleted from the system. This
deletion is a characteristic feature of the F AK order type. For a number of reasons,
information relating to a canceled portion of an F AK order was not included in market
data calculations and, therefore, remains invisible to the market at large. However, by
incorporating canceled F AK and other similar order types, more accurate market data
may be more efficiently and transparently provided to market participants while
optimizing the use of computer resources.

[0015] The disclosure relates to methods and systems for processing trade order messages
submitted by market participants. As discussed above, most exchanges offer a range of
order types in addition to add, modify and delete orders. One type of order is the Fill and Kill
(F AK), also referred to as Immediate or Cancel (IOC). Upon receipt of an F AK order, the
matching engine performs the following steps:
(1) If the exchange is able to match he incoming F AK order, or at least a portion of the
incoming F AK order, the exchange matches the appropriate portion of the resting order like any regular aggressing order; (2) Any unmatched portion of the F AK orders is automatically deleted from the system. This is the special characteristic of the F AK.

[0018] The systems and methods discussed herein improve the efficiency and effectiveness of
the computing devices that may be used to formulate market data and/or otherwise
facilitate a pricing discovery process by providing information corresponding to
automatically deleted orders that would have matched had there been an opposing resting
order....

[0031] If the order or partial order was determined not to have matched at 425, the enhanced
market data generator 210 may determine whether the order or partial order was canceled
at 435. If not, the enhanced market data generator 210 may then wait for a period of time
or an event before analyzing the captured information, at 420. In some cases, the
enhanced market data generator 210 may immediately analyze the information to
determine whether the order matched. If the order, or partial order, was determined to
have matched at 435, the enhanced market data generator 210 may capture information
corresponding to the canceled trade before the trade is deleted from the system at 450,
and generate the enhanced price-level market information via the price-level market data
generator 224 and/or generate the enhanced order-level market data by the order-level
market data generator 226 at 460 and 470, respectively. In some cases, the enhanced
market data generator 210 may communicate the enhanced market data (e.g., the pricelevel
market data, the enhanced order-level market data, or both).


Independent claims 1 recites the limitations “capturing, upon identifying the unmatched portion of the second incoming order and the third incoming order and before elapse of a specified time, information corresponding to the unmatched portion of the second incoming order and the third incoming order to preserve the information prior to automatic deletion of the unmatched portion of the second incoming order and the third incoming order;, which is not supported or in possession of the original presentation of the written description.   Although in para 0031 the specification has support for waiting a period of time before analyzing captured data.  There is no support for capturing information upon identifying unmatched portion of the second...third incoming order  The specification does not have in possession capturing data where the time lapse is correlated with preserving the information prior to automatic deletion of the unmatched second...third incoming order or upon identifying unmatched portion. 
Independent claim 1 recites the limitation “automatically deleting, from the financial exchange computing system within the specified time, by the processor, the unmatched portion of the second incoming order and the third incoming order, the order book database therefore not including change to the state of the order book database corresponding to the unmatched portion of the second incoming order and the third incoming order and the processor therefore not generating a market data message indicative thereof”, which is new matter.  The specification in para 0007 and para 00015 discloses that in the field of endeavor automatic deletion are known in the art.  The specification in para 0015 has support for “computing devices that may be used to formulate market data and/or otherwise facilitate a pricing discovery process by providing information corresponding to automatically deleted orders that would have matched had there been an opposing resting order”, but has no support for automatically deleting within a specified time.  
The new matter of device Claim 8 corresponds to the new matter of method of Claim 1. Therefore, Claim 8 has been analyzed and rejected as previously discussed with respect to claim 1
The new matter of system Claim 15 corresponds to the new matter of method of Claim 1. Therefore, Claim 15 has been analyzed and rejected as previously discussed with respect to claim 1
Dependent claims 2, 6-7, 9, 12, 14, 6 and 19-20 contain the same deficiencies of independent claims 1, 8 and 15.  Therefore, claims 1-2, 6-9, 12, 14-16 and 19-20 are rejected under 35 USC 112 (a) as the claimed limitations is directed toward new matter. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-9, 12, 14-16 and 19-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-2 and 6-7:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of a “process.”  Therefore, the claims are directed to a statutory eligibility category.
Step 2A prong 1: Method claim 1 recites steps including (1)“receiving...a status of ...incoming orders...”, (2) “stores data indicted of previously received but not fully satisfied order” (3)  “generating...result of incoming orders and change in order books and market data message”, (4) capturing upon identifying unmatched portion of second...third incoming portion before elapse of specified time data corresponding to unmatched portion of second...third incoming order prior to preserve information prior to automatic deletion of unmatched orders (5)“deleting...within the specified time...unmatched portion of ...incoming order”, (6) generating market data (7) “generating …market price data”,(8) “distributing…market ...data”. Thus, claim 1 recites receiving, generating, deleting, determining, generating message and distributing data is directed toward the abstract category of marketing activities.  As set forth in the Revised Guidance, which extracts and synthesizes key concepts identified by the courts.   Among those certain methods of organizing human activity listed in the Revised Guidance are mental processes and commercial interactions, sales activities, behaviors or business relations and business relations. The focus of claimed steps recited as a whole is to analyze, manipulate market data, add and delete information, determine market prices and output the result of the analysis.  Specifically, claim 1 recites operations that would ordinarily take place in data analysis to output/distribute a data analysis result. The recited steps are a commercial act, and a business analysis result which are practices ordinarily performed in the realm of commerce. The preamble to claim 1 recites that purpose of the method is to generate message data.  The elements in the preamble where the message include data related to an incoming order that is processed but does not change an order book.    
The Specification at paragraph 20 recites that the invention relates to analyzing, matching data and transmit the data to users. Thus, all this intrinsic evidence shows that claim 1 is directed to analyzing data and outputting the result.  This in tum is an example of commercial interactions as a certain methods of organizing human activity because determining market data specifics and outputting the results is a basic economic practice.  Alternately, this is an example of concepts performed in the human mind as mental processes.   The limitations (1) “receiving …a status of orders …status indicates orders match, mimics mental processes of observation and memory.  The limitations (2) “storing data” mimics mental processes of remembering.  The limitation (4) capturing data mimics mental processes of observation and memory.   The limitation (5)“deleting...unmatched portion of ...incoming order”–mimics mental process of analysis and memory. The limitation (3) “generating results limitation (6) generating market data and (7) “generating …market price data”  mimics mental processes of analysis and decision.  
That is except for the limitations (8) “distributing…market ...data”, nothing in the claim precludes the claimed limitations from performed using mental process.  The respect to the limitation (8) “distributing…market ...data”, although not a process that can be performed mentally is an insignificant activity and has been found to be insufficient, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: This judicial exception is not integrated into a practical
application because the claims recite limitations that fail to include elements indicative to patent eligibility.  Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and devoid of implementation of details.  Looking to the claimed limitations, Limitation (1) receiving ...a status - insignificant pre-solution activity of data gathering.  The wherein clause does not affect the operation of limitation 1, but instead are data for consideration in limitation.  Limitation (2) “stores data indicted of previously received but not fully satisfied order” - a common business practice.   Limitation (3) “generating...result of incoming orders and change in order books and market data message”- directed toward data management –a common business practice.  Limitation (4) capturing information- insignificant extra solution activity of gathering data-a common business practice.  Limitation (5) “deleting...within the specified time...unmatched portion of ...incoming order” -directed toward a business practice.  (6) generating market data – directed toward outputting result - common business practice (7) generating market data – directed toward outputting result - common business practice  Limitation (8) distributing market data-outputting the results an insignificant extra solution activity. .  Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).
When considered as an ordered combination the claimed subject matter fails to transform the subject matter claimed into patent eligibility.   For example the combination of limitations (1)–(7) is directed toward as a combination receiving data, manipulating data and analyzing market order data.  The combination of parts of limitations (1)-(7) is not directed toward a technical process.  The combination of limitations (1)-(7) and (8) directed toward based on data analysis on data received and captured, performing trading functions, generating market data and outputting the result- a common business practice.  The computer elements in the claim are recited at a high level of generality without any details related to the functions recited as a technical process. When considered individually the combination of these function as it relates to technology are not dependent upon each other and does not change or impact the capability or functionality of the computer environment.  Instead the combination of parts is to perform/apply the abstract idea of manipulating and monitoring data stored in order to generate reports related to the data.   
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.  This is because the combination of a receiving data using a processor, determining market order status, deleting unmatched order and generating market data messages and to distribute price data or market data using processors do not impose meaningful limits on the judicial exception.  This is because the combination of parts do not provide specific improvements to a particular computer functionality or technique in how computer could carry out their basic functions; do not provide a technique which allows computers to perform functions that previously computers were not able to perform; and does not go beyond the common relationship of computer functionality for monitoring, determining status, generating enhanced market information, generating market content and distributing market content or to use the technology to impose meaningful limits as the recited high level computer functions as a human being can monitor orders, determine order status, generate enhanced market information, generating a price, although perhaps not with the efficiency or speed of a computer.  The distribution of a price or market data is no more than an insignificant post-solution activity and does not make an otherwise patent ineligible claim patent eligible.  
The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to monitor market data, enhance market and distribute generated market data.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, there is nothing in the limitations claimed that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “particular technical process”, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The claim is directed to an abstract idea.
Step 2B:   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  
The additional elements recited in the claim beyond the abstract idea include a first and second processor coupled to one or more transitory memory devices and the first and second non-transitory memory devices storing instructions –is purely functional and generic. Nearly every computer will include a processor, memory devices and instructions.  The specification discloses the processors beyond a means to perform the judicial exception. (see para 0029).  However the specification does not provide any particular hardware for the monitor or a particular algorithm to perform the monitoring functions.  With respect to the enhanced market generator, the “enhanced market data generator” is not a specific technological structure but rather a device to perform communication functions (see Specification para 0028) programmed to monitor data placed by a trade, determine orders placed may be rejected/cancelled by an exchange/matching engine. (see para 0028).  The specification states in para 0028 explicitly “the system 200 may include an enhanced market data generator 210 that may be communicatively coupled to one or more of a trade generation computing systems (e.g., the trade generation computing system 230 or other order entry system accessible by a trader) and an exchange computing system 240”.  The specification discloses the enhanced data generator as comprising computer components (see para 0029) are components that nearly every computer will include.  The functions recited are purely functional and generic (i.e. monitoring, determining, generating and distributing).   See also FIG. 2 which illustrates that the “enhanced market data generator” comprises basic computer components configured conventionally.
The recited functions of the first processor “receiving”, “generating a change in order book”, “deleting …unmatched orders” and the recited functions of the second processor-“determining unmatched order deleted”, “generating a message” and “generating price market data” are processes that do not require any special programming.  As a result, none of the hardware recited by the claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers
Using a computer components for monitoring, determining, generating, and distributing data amounts to electronic data analysis and distribution----one of the most basic functions of a computer. The wherein clauses are not steps, but recitations of what data is meant to represent, viz. a description of how the human mind would interpret the data, which is aspirational. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. The applicant does not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018). Considered as an ordered combination, the computer components of recited claims add nothing that is not already present when the steps are considered separately. The sequence of data monitoring-analysis, modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017), (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The current combination of parts or claimed functions as a whole does not distinguish themselves from the similar processes found conventional in the court decisions above.  The specification discloses in para 0005-0007 that the focus of the invention as a whole is to capture and create market data such as a portion of unmatched orders are deleted from the order book and the pricing and changes are reported. . 
As evidence the examiner provides the following evidence:
US Pub No. 2015/0032590 A1 by Fay et al “composed of a series of messages that describe orders added to, removed from, and executed on the automated electronic exchange platform 140. The ITCH feed may also contain messages for basic reference data of order books of the exchange platform, as well as state changes and halts in operation. Or, phrased differently, the financial matching engine data message stream generator 300 encapsulates the generated messages in a communication protocol required by the market data feed communication network”;  



US Pub No. 2008/0155009 A1 by Jensen et al – “market event resulting in a match (Type 2 event) will usually result in at least two causally linked messages: one for the reporting of the trade and another to report the resulting unmatched depth of market orders book update... system will generate a new message each time the timer elapses. In other words it doesn't matter if one or four hundred order book changes have occurred during the timer period”

US Pub. No. 2015/0026033 A1 by Curran et al-[0015]... the aggressor/incoming order may be cancelled before any matching occurs; or the aggressor/incoming order matches normally and any resting order it attempts to match with, which is deemed unmatchable, may be cancelled immediately. In either case, appropriate fill and cancellation messages are sent to the parties involved, per normal operations of those actions (order cancel and trade).

US Patent No. 6,618,707 B1 by Gary-“ determines that an incoming limit order cannot trade against orders stored in the book memory 33, or if only a portion of the incoming order can trade, the order process 25 stores the incoming order or unexecuted portion thereof in the book memory 33 unless the order contains an instruction that it should be deleted if it cannot trade with orders in the book memory

US Pub No. 20080288390- A1 by Maynard discloses in para 0057 notifying party placing the order rejected incoming orders.  The order book status is not the consideration for the message being generated or sent. 

US Pub No. 2004/0153394 A1 by West et al. discloses in para 0057 the trader provided a message informing whether the order was rejected or modified without requiring the status of order books to be changed. 


The specification the paragraphs recited above and below under 2B:
[0021] The trading network environment shown in Figure I includes computer devices 114, 116, 118, 120 and 122. Each computer device includes a central processor that controls the overall operation of the computer and a system bus that connects the central processor to one or more conventional components, such as a network card or modem. Each computer device may also include a variety of interface units and drives for reading and writing data or files. Depending on the type of computer device, a user can interact with the computer with a keyboard, pointing device, microphone, pen device or other input device.

[0029] The enhanced market data generator 210 may comprise a device, or multiple devices, configured to process instructions to monitor orders placed in a financial market, determine whether one or more orders, or partial orders, were rejected or canceled, and/or efficiently generate enhanced market data including information corresponding to the rejected or canceled orders. The enhanced market data generator 210 may include one or more processors (e.g., the processor 212), one or more memory devices (e.g., the memory device 214) that may include RAM, ROM, Flash memory, disk drives, DVD drives,

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iii. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2 and 6-7 these dependent claim have also been reviewed with the same analysis as independent claim 1. Dependent 2 is directed toward presenting data- insignificant extra solution of outputting data.  Dependent claim 6 is directed toward communicating data- insignificant extra solution of outputting data Dependent claim 7 is directed toward the data communicated using a communication network-old and well known. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2 and 6-7 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 8-9, 12 and 14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a device, as in independent Claim 8 and the dependent claims. Such devices fall under the statutory category of a “machine.”  Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Computing device claim 8 functions corresponds to steps of method claim 1.  Therefore, claim 8 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Computing device claim 8 functions corresponds to steps of method claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea include a computing device comprising a processor, one or more memory devices coupled to the processor, a network where the computing devices performs the functions recited.  The specification discloses in para 0018, the computing device as used to formulate market data and price discovery.  In para 0028, the specification discloses the computing device as generic without any particular hardware configuration or particular algorithm.   Nearly every computing device will include a memory and processors capable of performing the claimed functions.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
Considered as an ordered combination, the computer components of recited claims add nothing that is not already present when the steps are considered separately. The sequence of data monitoring-analysis, modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017), (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The current combination of parts or claimed functions as a whole does not distinguish themselves from the similar processes found conventional in the court decisions above.  
Computing device claim 8 functions corresponds to steps of method claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9, 12 and 14 these dependent claim have also been reviewed with the same analysis as independent claim 8. Dependent claim 9 is directed toward a network interface coupled to a network (old and well known) and communicating data- insignificant extra solution activity of outputting data.  Dependent 12 is directed toward data manipulation- a common business practice.  Dependent claim 14 is directed toward generating price and order level data- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 9, 12 and 14 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 15-17 and 19-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 15 and the dependent claims. Such systems fall under the statutory category of a “machine.”  Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. System claim 15 functions corresponds to steps of method claim 1.  Therefore, claim 15 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: System claim 15 functions corresponds to steps of method claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to steps claimed of the abstract idea into a practical application, the technology does no more than implement the abstract idea.   The additional elements recited in the claim beyond the abstract idea includes a system comprising a communications network, an exchange computing system coupled to a communications network and an exchange monitoring device –is purely functional and generic. Nearly every computer will include a communications network, a computer system coupled to a communications network and monitoring devices that are capable of performing the functions of receiving, generating, deleting, analyze, generate and distribute.  As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer components for monitoring, determining, generating, and distributing data amounts to electronic data analysis and distribution----one of the most basic functions of a computer. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
Considered as an ordered combination, the computer components of recited claims add nothing that is not already present when the steps are considered separately. The sequence of data monitoring-analysis, modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017), (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The current combination of parts or claimed functions as a whole does not distinguish themselves from the similar processes found conventional in the court decisions above.  
System claim 15 functions corresponds to steps of method claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16 and 19-20 these dependent claim have also been reviewed with the same analysis as independent claim 15. Dependent claim 16 is directed toward a display device coupled to a communication network- old and well known and presenting data- insignificant extra solution activity of outputting data.  Dependent 19 is directed toward manipulating business data- a common business practice.  Dependent claim 20 is directed toward generating price and order level data- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 16 and 19-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697